Exhibit 10.2

 

Raytheon   

William H. Swanson

Chairman and CEO

781.522.5000

781.522.5001 fax

william_h_swanson@raytheon.com

  

Raytheon Company

870 Winter Street

Waltham, Massachusetts

02451 USA

 

March 4, 2005

 

Ms. Pamela Wickham

350 Sharon Park Drive #S25

Menlo Park, CA 94025

 

Dear Pam,

 

It is my sincere pleasure to extend to you this offer for the position of Vice
President, Corporate Affairs & Communications for Raytheon Company reporting to
me. You will be a great addition to our Leadership Team. Your position will be
an officer of the corporation and, along with the compensation outlined below,
is subject to election by the Raytheon Board of Directors.

 

The offer is a base salary of $375,000 annually. The position resides in
Raytheon’s Global Headquarters in Waltham, Massachusetts.

 

Additional elements of this offer will consist of the following:

 

•   You will participate in the Results Based Incentive Program (RBI) with a
target incentive of 60% of your annualized base salary. For the 2005 performance
year, you are guaranteed an RBI award of $225,000 which represents 60% of your
annualized salary.

 

•   Subject to approval of the Management Development and Compensation Committee
(“MDCC”) of the Raytheon Board of Directors, you will be awarded 10,000 shares
of restricted stock subject to the terms of the award and the provisions of the
Raytheon Stock Plan. These shares will have restrictions lapse at a rate of
one-third each year over three (3) years, but you will be eligible for dividends
on the entire award.

 

•   Subject to approval of the Management Development and Compensation Committee
(“MDCC”) of the Raytheon Board of Directors, you will be awarded 6,000 shares of
restricted stock as part of our regular annual grant cycle, anticipated to occur
in the May/June timeframe of 2005, subject to the terms of the award and the
provisions of the Raytheon Stock Plan. These shares will have restrictions lapse
at a rate of one-third each year after years two, three and four. You will be
eligible for dividends on the entire grant.

 

•   You will be eligible to participate in Raytheon’s Long Term Performance
Program (LTPP). For 2005, your participation is a targeted share opportunity of
12,000 shares of Raytheon stock. LTPP is a performance-based program and your
final award is based on performance achieved at the end of a three-year cycle
(2005-2007) relative to a defined peer group. Participation in this plan is
subject to annual review. See enclosure.

 

•   You will be eligible to participate in Raytheon’s Deferred Compensation
Program, subject to the terms and conditions of the program. See enclosure.

 

•   A hiring bonus of $75,000. This is considered taxable income and will be
paid to you within one (1) month from your date of hire. Should you voluntarily
leave the Company within one (1) year of your start date, you agree to repay the
sum to the Company within thirty (30) days from your last day of employment with
Raytheon.

 

•   If the Company without cause involuntarily separates you from employment,
you will be entitled to a Separation Payment of one (1) year’s compensation
(base salary/bonus).



--------------------------------------------------------------------------------

Pamela Wickham

March 4, 2005

Page 2 of 5

 

•   20 days per year of Paid Time Off.

 

•   Eligibility for the Raytheon Supplemental Executive Retirement Plan. This
non-qualified plan provides a pension of 35% of final average compensation after
10 years of Raytheon service and age 55, increasing by 3% of final average
compensation for every additional year of service up to a maximum of 50% of
final average compensation after 15 years of service and age 60. Amounts payable
under this plan will be offset by amounts payable under any other pension plan
of the Company or any prior employer and by Social Security.

 

•   A Company leased car with an annual lease value of $14,000 or a $14,000
maximum annual allowance ($538.46 bi-weekly payment).

 

•   You are eligible to participate in the Raytheon Excess Savings Plan when you
reach one of the Internal Revenue Code limits, with a benefit equal to the
amount you deferred into the Plan (and the Company match on your deferral of
100% up to the first 4% of your contribution) plus gains and losses based on
your investment elections for the Raytheon Excess Savings Plan. See enclosure.

 

•   You are eligible to receive Company paid senior executive life insurance
which equals four (4) times your annual base salary. You are also eligible to
receive enhanced life insurance equal to one (1) time your annual base salary.
If you choose not to elect this benefit, your enhanced life insurance will be
capped at $50,000.00. See enclosure – Executive Benefits Program.

 

•   Financial planning assistance of $12,000 for your first year of employment
and $10,000 annually thereafter. See enclosure – Executive Benefits Program.

 

•   Excess liability coverage of $5 million. See enclosure – Executive Benefits
Program.

 

•   You will be eligible to participate in the Executive Health Program, which
includes an annual comprehensive medical assessment. This benefit has an annual
allowance of $2,000 for your participation in the program. You will also be
enrolled in the Executive Registry, a health care program designed for traveling
executives and their families. The Registry operates as a domestic and
international network of leading academic medical centers and affiliations. See
enclosure – Executive Benefits Program.

 

•   Eligibility for first class airfare for all business travel.

 

•   Tax preparation assistance by KPMG for your international relocation which
occurred with General Electric Healthcare.

 

•   Necessary equipment and installation by Raytheon Company to establish home
office capability.

 

Enclosed please find our Key Employee Relocation summary that details the
relocation allowances you are authorized once you accept this offer of
employment. Under our relocation policy you will be eligible for a $5,000
Miscellaneous Expense Allowance (MEA). As a Key Employee, you will also receive
a total of three (3) months’ salary as a relocation incentive, and a guaranteed
offer to purchase your current primary residence, if necessary. Cendant Mobility
Services will coordinate your relocation as well as provide comprehensive
counseling on all aspects of your relocation. We will have a Cendant
representative contact you upon your acceptance of this offer. Should you
voluntarily leave the Company within one (1) year of your date of hire, all
monies paid to you or on your behalf for relocation related activities will
become repayable in full to Raytheon within 30 days of your termination.



--------------------------------------------------------------------------------

Pamela Wickham

March 4, 2005

Page 3 of 5

 

You should be aware that all monies paid by the Company in connection with your
relocation must, by law, be included in your gross earnings and will be subject
to applicable taxes. However, in recognition of the added federal and state tax
obligation resulting from taxable relocation reimbursements, the Company will
provide a tax allowance to give substantial relief for these taxes. Please refer
to the enclosed relocation policy for these details.

 

This offer is contingent upon your meeting the requirements on the enclosed
Minimum Conditions for Hire document. If you believe any of the terms or
conditions in this letter are not consistent with your understanding, or if you
have any questions, please don’t hesitate to contact Keith Peden at his office
at 781.522.5097.

 

Acceptance of this offer will be considered an acceptance to all terms and
conditions listed in the offer and attachments. Please sign below to indicate
your acceptance and return this offer letter to Keith Peden in the enclosed
envelope. The duplicate letter is a copy for your records.

 

Pam, I am excited about the potential of you joining the team. I look forward to
a swift and favorable response.

 

Yours truly,

/s/ William H. Swanson

--------------------------------------------------------------------------------

William H. Swanson Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Pamela Wickham

March 4, 2005

Page 4 of 5

 

Enclosures:

  

Attachment I

Duplicate Offer Letter

SAS envelope (to return acceptance letter)

Minimum Conditions for Hire

Conflict of Interest Policy

Conflict of Interest Certificate1

Outside Interests or Activities Disclosure1

Medical Clearance Requirements

Alcohol/Drug Use and Abuse Policy # 000000099-RP

Pre-employment Drug Testing Program Policy # 31-5017-110

Pre-placement Drug Testing Consent Form2

Pre-placement Occupational Health and Safety Questionnaire

Forensic Drug Testing Custody and Control Form2

ADR Brochure

Executive Relocation Policy – Key Employee

Relocation Expense Agreement1

Raytheon Salaried Pension Plan Brochure

Raytheon Excess Savings Plan Brochure

Executive Benefits Program Brochure

Long Term Performance Program (LTPP)

Raytheon Deferred Compensation Plan

--------------------------------------------------------------------------------

1 to be completed/signed and returned in DHL envelope pre-addressed to Melissa
Delin

2 to be completed/signed and returned in DHL envelope pre-addressed to Raytheon
Company Health Center

 

I hereby accept this offer of employment and agree to the terms and conditions
described in this letter. I understand that my acceptance of this offer does not
constitute an employment contract and that my employment with Raytheon Company
may be terminated, either by my employer or myself at anytime, for any reason,
with or without notice.

 

/s/ Pamela A. Wickham

--------------------------------------------------------------------------------

 

3/7/05

--------------------------------------------------------------------------------

Signature   Date



--------------------------------------------------------------------------------

Pamela Wickham

March 4, 2005

Page 5 of 5

 

Attachment I

 

Please read the following information. Sign to signifying your acceptance of the
terms and conditions contained within these paragraphs. Please return the
Attachment with your signed offer letter.

 

Raytheon has confidence in the loyalty and honesty of its employees. Each
employee is responsible for recognizing and avoiding activities, investments or
relationships which involve or might appear to involve, or could result in a
conflict of interest that might be adverse to the interests on Raytheon. Formal
requirements to disclose conflicts of interest are imposed to enable the Company
to demonstrate consistency that conflicts of interest are neither permitted nor
condoned, and to ensure that proper standards of ethical conduct are maintained
by its employees and consultants. Attached is a copy of the Company’s Conflict
of Interest Policy and the Conflict of Interest Certificate and Outside
Interests or Activities Disclosure form that you will be asked to sign. If you
have any issues with these documents, please contact me immediately.

 

You agree that, as a condition of this offer and your continued employment with
Raytheon, any dispute arising between you and Raytheon will be subject to
resolution under the provisions of the Raytheon Alternative Dispute Resolution
Program. A summary of this program is attached for your review.

 

You represent and warrant that you are free to enter into the Company’s employ
and that such employment is not in conflict or in any way restricted by
agreement or restraint you may have with your current or past employer. You
further agree not to disclose any trade secrets or proprietary or confidential
information that is the property of any other party now or hereafter in your
possession. You represent that you have provided Raytheon copies of all
employment, proprietary information, and other restrictive agreements currently
in effect to which you are a party.

 

/s/ Pamela A. Wickham

--------------------------------------------------------------------------------

 

3/7/05

--------------------------------------------------------------------------------

Signature   Date